Title: From Thomas Jefferson to Mayer & Brantz, 4 April 1807
From: Jefferson, Thomas
To: Mayer & Brantz


                        
                            Messrs. Mayer & Brantz
                            
                            Washington Apr. 4. 07.
                        
                        In the list of books furnished by me to mr Reibelt and which you were so kind as to undertake to import was
                            an edition of Aeschyli tragediae Gr. & Lat. Schutz. 2. vols 8vo. stitched. this was by mistake sent to mr Reibelt
                            at New Orleans, from whom I recieved it last night, with a request to account to you for it’s value. the object of the
                            present letter is to ask the favor of your information of the price which shall be remitted to you. I salute you with
                            respect.
                        
                            Th: Jefferson
                            
                        
                    